                   UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION


KURT RADEMACHER, AS EXECUTOR
OF THE ESTATES OF MICHAEL MCCONNELL
PERRY AND KIMBERLY WESTERFIELD
PERRY; AND ROBERT ANDREW PERRY, AS
NEXT FRIEND AND GUARDIAN OF S.M.P.,
J.W.P., AND A.R.P., THE MINOR NATURAL
CHILDREN AND WRONGFUL DEATH
BENEFICIARIES OF MICHAEL MCCONNELL
PERRY AND KIMBERLY WESTERFIELD PERRY                      PLAINTIFFS

VS.                            CIVIL ACTION NO. 3:19CV157-TSL-RHW

UNITED STATES OF AMERICA
AND JOHN DOES 1-15                                        DEFENDANTS


                   MEMORANDUM OPINION AND ORDER
      This cause is before the court on the motion of Leslie H.

Miley, as parent and legal guardian of K.W.P. and W.J.P., and

William G. Willard, as Administrator of the Estates of Austin

Poole and Angela Poole and also on behalf of the wrongful death

beneficiaries of Angela Poole, to intervene pursuant to Rule

24(b)(1)(B) of the Federal Rules of Civil Procedure.   Defendant

United States of America has responded in opposition to the

motion.   The court, having considered the memoranda of

authorities, together with the court record and attachments

submitted by the parties, concludes the motion should be denied.

      This case involves an airplane crash that occurred on

August 14, 2016, in which all six persons onboard were killed.


                                 1
At the time of the crash, Dr. Michael Perry and Mrs. Kimberly

Perry, Dr. Austin Poole and Mrs. Angie Poole, and Drs. Jason and

Lea Farese were returning to Oxford, Mississippi from a dental

conference in Orlando, Florida, when the plane, a Piper PA-31-

324, N447SA, piloted by Jason Farese, crashed just short of the

runway at Tuscaloosa County Airport.    Within two weeks of the

accident, on August 25, 2016, the National Transportation Safety

Board (NTSB), which is charged with investigating accidents

involving civil aircraft, 1 issued a preliminary report.   The

report recited, inter alia:




1
     See 42 U.S.C. § 1132; 49 C.F.R. § 831.2(a).    NTSB
regulations explain the Board’s role:

    (a)   General. The NTSB conducts investigations, or has them
          conducted, to determine the facts, conditions, and
          circumstances relating to an accident. The NTSB uses
          these results to determine one or more probable causes of
          an accident, and to issue safety recommendations to
          prevent or mitigate the effects of a similar accident.
          The NTSB is required to report on the facts and
          circumstances of accidents it investigates. The NTSB
          begins an investigation by monitoring the situation and
          assessing available facts to determine the appropriate
          investigative response. Following an initial assessment,
          the NTSB notifies persons and organizations it
          anticipates will be affected as to the extent of its
          expected investigative response.

    (b)   NTSB products. An investigation may result in a report
          or brief of the NTSB's conclusions or other products
          designed to improve transportation safety. Other
          products may include factual records, safety
          recommendations, and other safety information.


                                  2
      According to preliminary air traffic control data, the
      pilot reported a failure of a fuel pump and requested
      a diversion to the nearest airport around 1111. The
      controller the [sic] provided radar vectors toward
      runway 30 at TCL. When the airplane was approximately
      10 miles from TCL, the pilot reported that the
      airplane lost "the other fuel pump." The airplane
      continued to descend until it impacted trees
      approximately 1,650 feet prior to the approach end of
      runway 30.

      On April 20, 2018, a year and eight months later, the NTSB

released its investigator’s factual report relating to the

accident, 2 followed by the release on April 27, 2018 of FAA air

traffic controller transcripts of the communications between the

pilot and air traffic controllers in Atlanta and Birmingham.

According to Proposed Intervenors, the transcripts reflected


    (c)   NTSB investigations are fact-finding proceedings with no
          adverse parties. The investigative proceedings are not
          subject to the Administrative Procedure Act (5 U.S.C. §
          551 et seq.), and are not conducted for the purpose of
          determining the rights, liabilities, or blame of any
          person or entity, as they are not adjudicatory
          proceedings.

49 C.F.R § 831.4.
2
     The report recited that the plane departed Orlando at 8:55
a.m. and at 9:15 a.m. leveled off in cruise flight at 12,000
feet. Then,
     [a]ccording to air traffic control data, … [a]t 1059, the
     pilot reported a failure of the right engine fuel pump and
     requested a diversion to the nearest airport. The
     controller then provided radar vectors toward runway 30 at
     TCL. When the airplane was about 13 miles from TCL, the
     pilot reported that the airplane "lost both fuel pumps" and
     that there was "no power." The airplane continued to
     descend on an extended final approach to runway 30 until it
     impacted trees about 1,650 ft short of the approach end of
     the runway.
                                  3
that FAA air traffic controllers were negligent in various

respects.   For example, among other things, in response to the

pilot’s request to be diverted to the nearest airport because

the plane’s right fuel pump had failed, air traffic controllers

misinformed the pilot that the Tuscaloosa airport was twenty

miles away when it was actually twenty-nine miles away; Bibb

County Airport was only eight miles away.   The Board’s probable

cause report was issued two weeks later, on May 9. 3

     On August 9, 2018, representatives of the Perry estates and

the Perrys’ wrongful death beneficiaries (Perry plaintiffs),

filed a notice of claim with the FAA, accompanied by a detailed

report prepared by their retained aviation expert, asserting

that negligence on the part of FAA air traffic controllers

caused or contributed to the subject accident.   On July 24,

2019, following the FAA’s February 6, 2019 denial of their

administrative claim, the Perry plaintiffs filed an action in

this court against the FAA under the Federal Tort Claims Act, 28



3
     A factual report is a “report containing the results of the
investigator's investigation of the accident.” 49 C.F.R.
§ 835.2. The factual report is separate and distinct from a
NTSB accident report, or probable cause report, which is a
report issued by the Board which contains “the Board’s
determinations, including the probable cause of an accident,
issued either as a narrative report or in a computer format
(“briefs” of accidents).” The former is admissible in court;
the latter is not. See LeBlanc v. Panther Helicopters, Inc.,
No. CV 14-01772, 2018 WL 1392897, at *2 (E.D. La. Mar. 20,
2018).
                                 4
U.S.C. § 2671, et seq., seeking damages based on allegations

that the air traffic controllers’ alleged negligence caused or

contributed to the crash.

     Nearly two months later, on September 16, 2019, the

proposed intervenors, representatives of the estates and

wrongful death beneficiaries of Austin Poole and Angie Poole

(Proposed Intervenors), submitted a notice of claims to the FAA,

advancing virtually identical claims of negligence by the air

traffic controllers as were asserted by the Perry plaintiffs.

The FAA denied their claim just one day later, on September 17,

2019, on the basis that their claim, having been filed more than

two years after the crash, was untimely.   On October 7, 2019,

Proposed Intervenors moved, pursuant to Rule 24(b)(1)(B) of the

Federal Rules of Civil Procedure, for permissive intervention in

this action to assert claims against the Government based on

alleged negligence of the air traffic controllers. 4   The

Government responded, arguing that the motion should be denied

because Proposed Intervenors failed to assert a timely claim,

i.e., within two years of the date of the crash, when their

claim accrued.   See Crowley Mar. Corp. v. Panama Canal Comm’n,

849 F.2d 951, 954 (5th Cir. 1988) (affirming order denying


4
     See Fed. R. Civ. P. 24(b)(1)(B) (“On timely motion, the
court may permit anyone to intervene who . . . has a claim or
defense that shares with the main action a common question of
law or fact.”).
                                 5
intervention of claimant whose claim was not timely filed and

hence barred by sovereign immunity).   For reasons that follow,

the court concludes that Proposed Intervenors’ claims were not

timely presented and that their request to intervene should

therefore be denied.

     The FTCA grants a limited waiver of sovereign immunity for

tort suits brought against the United States or its agencies.

See 28 U.S.C. §§ 2674 (providing that plaintiffs may recover

against the United States and its agencies under the FTCA “in

the same manner and to the same extent as a private individual

under like circumstances” under substantive state law).   Under

the FTCA, tort actions are barred “against the federal

government unless the claim is first presented to the

appropriate federal agency ‘within two years after such claim

accrues.’”   Johnson v. United States, 460 F.3d 616, 621 (5th

Cir. 2006) (quoting United States v. Kubrick, 444 U.S. 111, 113,

100 S. Ct. 352, 62 L. Ed. 2d 259 (1979)); 28 U.S.C. § 2401(b)

(providing that “[a] tort claim against the United States shall

be forever barred unless it is presented in writing to the

appropriate Federal agency within two years after such claim

accrues….”); 28 U.S.C. § 2675(a) (“An action shall not be

instituted upon a claim against the United States … unless the

claimant shall have first presented the claim to the appropriate

Federal agency and his claim shall have been finally denied by

                                 6
the agency in writing….”).   See also Pleasant v. U.S. ex rel.

Overton Brooks Veterans Admin. Hosp., 764 F.3d 445, 448 (5th

Cir. 2014) (citing 29 U.S.C. § 2675(a)) (before a plaintiff may

bring a lawsuit under the FTCA, the claim must be presented to

the appropriate federal agency and be finally denied by the

agency in writing).

     While the FTCA does not define when a claim “accrues,”

“[t]he general rule under the FTCA is that a tort action accrues

at the time of a plaintiff's injury.”   Johnson, 460 F.3d at 621

(citing Kubrick, 444 U.S. at 120, 100 S. Ct. 352).   However, “in

federal cases where a plaintiff claims [he] was not aware of the

injury or could not have discovered facts critical to

ascertaining the injury's cause[,]” accrual of the cause of

action is governed by the “discovery rule.”   Dubose v. Kansas

City S. Ry. Co., 729 F.2d 1026. 1031 (5th Cir. 1984). 5   “Under

the discovery rule, ‘a claim accrues when a plaintiff knows both

[his] injury and its cause.’”   Trinity Marine Prod., Inc. v.

United States, 812 F.3d 481, 487–88 (5th Cir. 2016) (quoting In



5
     The Government argues that in light of the Supreme Court’s
recent decision in Rotkiske v. Klemm, No. 18-328 (U.S. Dec. 10,
2019) (rejecting application of discovery rule in cases brought
under Fair Debt Collection Practices Act as inconsistent with
the statutory text), the discovery rule may no longer be
applicable to the FTCA statute of limitations in any context.
The court need not address this argument, as it concludes that
Proposed Intervenors’ claims are barred even under the discovery
rule.
                                 7
re FEMA Trailer Formaldehyde Prods. Liab. Litig., 646 F.3d 185,

190 (5th Cir. 2011), abrogated on other grounds by United States

v. Kwai Fun Wong, 575 U.S. 402, 135 S. Ct. 1625, 191 L. Ed. 2d

533 (2015)).   But as the Fifth Circuit has made clear, this does

not mean that a claim does not accrue until a would-be plaintiff

is actually aware of both his injury and its cause; rather, it

accrues when he “has the information necessary to discover ‘both

his injury and its cause.’”   Johnson, 460 F.3d at 621 (quoting

Kubrick, 444 U.S. at 120, 100 S. Ct. 352).       See also Adrian v.

Selbe, 364 F. App’x 934, 937-38 (5th Cir. 2010) (explaining that

“[a]ctual knowledge is not necessary … for the limitations

period to commence if the circumstances would lead a reasonable

person to investigate further….”).

     Here, Proposed Intervenors were obviously aware of their

injury on or very near the date of the crash.       The issue is

whether they knew, or “in the exercise of reasonable diligence

should [have] discover[ed],” that negligence on the part of air

traffic controllers was a potential cause of the crash.       See

Johnson, 460 F.3d at 621 (quoting Millan v. United States, 46

F.3d 377, 381 (5th Cir. 1995)).       With respect to the causal-

connection element, the Fifth Circuit has held that a plaintiff

is considered to have discovered the cause of his injury when he

“had knowledge of facts that would lead a reasonable person (a)

to conclude that there was a causal connection between the

                                  8
injury and [the defendant's actions] or (b) to seek professional

advice, and then, with that advice, to conclude that there was a

causal connection.”    Trinity Marine Prod., 812 F.3d at 488

(quoting Adrian, 364 Fed. Appx. 934 at 938 (per curiam)

(alteration omitted)).    This is, in short, what reasonable

diligence requires.    Cf. Osborn v. United States, 918 F.2d 724,

732 (8th Cir. 1990) (observing that “an injured plaintiff cannot

claim the benefit of the discovery rule simply by waiting

passively for the cause of injury to be revealed.”).

     The government argues that the nature of a plane crash is

such that the event itself is all the information needed to put

a plaintiff on notice of the need to investigate all potential

causes of the crash.    At least two courts have so held.   In

Hertz v. United States, the court opined that

     [p]lane crashes by their nature typically involve
     negligence somewhere in the causal chain; and the mere
     fact of the event is thus typically enough to put the
     plaintiff on inquiry notice of his claim. If the
     record further reveals that the plaintiff “should have
     been able to determine in the two-year period whether
     to file an administrative claim [,]” [McIntyre v.
     U.S., 367 F.3d 38, 53 (1st Cir. 2004)], then there is
     no reason to depart from the general rule that accrual
     occurs upon injury.

560 F.3d 616, 619 (6th Cir. 2009).    In the second case, Ressler

v. United States, No. 10-CV-03050-REB-BNB, 2012 WL 4328662 (D.

Colo. Sept. 20, 2012), the plaintiffs argued that their claim



                                  9
accrued, not when the crash occurred, but some four months

later, when the NTSB’s first factual report was issued which

indicated that air traffic controller negligence may have been a

cause of the crash.   Citing, inter alia, Hertz and Kubrick, the

court rejected this argument and found the claim was barred.     In

the court’s opinion herein, while it may not invariably be the

case that the date of accrual in an FTCA claim based on a plane

crash will be the date of the crash, that typically it the case;

and, it is the case here.

     Proposed Intervenors assert that their claim accrued when

the air traffic control transcripts were released in April 2018

and not before, as until they reviewed those transcripts, they

neither knew, had reason to know nor could reasonably have known

that negligence by the air traffic controllers may have caused

or contributed to the subject crash.   According to Proposed

Intervenors, they did not fail to exercise the requisite

diligence in discovering their claim but rather acted diligently

by retaining counsel shortly after the accident and conducting

what they characterize as a “reasonable investigation”; yet they

offer no specifics as to what that investigation entailed.     In

fact, it appears from their arguments that they made little to

no investigation.   In this regard, they suggest that they were

relegated to reviewing the NTSB’s preliminary report, as that

was “the only source of readily available facts following the

                                10
event.”   And they contend that based on the information

contained in that report, they had no reason to suspect any

negligence by air traffic controllers.   In fact, they say, the

report misleadingly implied that the air traffic controllers

acted appropriately by providing the pilot with vectors to the

nearest airport.   Thus, they argue, they had no reason to seek

out additional information, such as the transcripts of the

communications between the pilot and air traffic controllers via

a request under the Freedom of Information Act (FOIA), 5 U.S.C.

§ 552, or to search for other potential tortfeasors.

     In the court’s opinion, however, Proposed Intervenors’

purported reliance on the NTSB’s preliminary report as a basis

to forego further investigation was unwarranted and demonstrates

a lack of reasonable diligence, particularly as the report did

not purport to be comprehensive or accurate.   On the contrary,

the report specifically cautioned that the information contained

therein was “preliminary information, subject to change, and may

contain errors.”   Moreover, and contrary to Proposed

Intervenors’ urging, the report cannot reasonably be read as

implying anything regarding the actions of air traffic

controllers.   The report merely recited that “[a]ccording to

preliminary air traffic control data, the pilot reported a

failure of a fuel pump and requested a diversion to the nearest

airport around 1111 [and] [t]he controller the [sic] provided

                                11
radar vectors toward runway 30 at TCL.   (Emphasis added).”

There is no implication that the information provided by or

instruction given by air traffic controllers was accurate or

proper. 6

     In sum, as it is apparent to the court that Proposed

Intervenors, in the exercise of reasonable diligence, could and

should have discovered that negligence on the part of air

traffic controllers was a potential cause of the crash, their

motion to intervene will be denied. 7




6
     Proposed Intervenors have argued that even if the court
concludes that their cause of action accrued at the time of the
crash, the court nevertheless should find their claims timely
based on the doctrine of equitable tolling. However, equitable
tolling is inapplicable, both because the Government did nothing
to mislead them and because Proposed Intervenors, by their own
admission, became aware of air traffic controllers’ alleged
negligence when the NTSB released the transcripts in April 2018
(i.e., before the limitations period ran) and yet they waited
nearly a year and a half to file their claim. See Trinity
Marine Prod., 812 F.3d at 489 (5th Cir. 2016) (stating “[t]his
Court has recognized several grounds for equitable tolling,
including where a plaintiff is unaware ‘of the facts giving rise
to the claim because of the defendant's intentional concealment
of them’” and recognizing that “equitable tolling not intended
for those who sleep on their rights”) (quoting Granger v.
Aaron's, Inc., 636 F.3d 708, 712 (5th Cir. 2011)).


7
     It is obvious from the fact that the Perry plaintiffs were
able to obtain both legal counsel and an expert and timely file
their claim that plaintiffs could have discovered these claims;
and in the court’s opinion, so, too, should they have done so.
                                12
     Accordingly, it is ordered that Proposed Intervenors’

motion to intervene is denied.

     SO ORDERED this 19th of March, 2020.

                                 /s/Tom S. Lee___________________________
                                 UNITED STATES DISTRICT JUDGE




                                  13
